Citation Nr: 0001703	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969 and from June 1969 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The claim for service connection for diabetes mellitus is 
not plausible.  


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, to include an August 
1972 examination conducted at Quantico, Virginia, and the 
veteran's May 1975 service discharge examination, are 
negative for complaints or diagnosis of diabetes mellitus.  

A June 1987 letter from a VA physician to the veteran 
recommends that the veteran have his blood sugar tested, 
based on abnormal blood sugar upon urinalysis in May 1987.

Private medical records dated in November 1987 reflect that 
the veteran was diagnosed with diabetes based on blood sugar 
level testing.  His condition was described as a mild, non-
insulin dependent, diabetic condition which would be 
controlled with oral medication and would not require the use 
of insulin.

VA records of treatment in August 1990 reflect a positive 
history for diabetes.  

VA records of treatment from March 1991 forward reflect 
diagnosis of and ongoing treatment for diabetes.

During his November 1998 RO hearing, the veteran contended 
that he was treated during service for symptoms of diabetes, 
to include hypoglycemia.  He indicated he had the first 
hypoglycemic episode in Okinawa, Japan, in the late 1960s.  
He indicated that he was treated for diabetes symptoms in 
Quantico, Virginia, in 1971 and 1972.  He stated that he was 
denied reenlistment in 1975 because of diabetes symptoms, to 
include blackout spells.  He said that he had not been 
diagnosed with diabetes at this point but had been noted to 
have diabetes traits and diabetes symptoms.   He described 
progressive problems from 1975 forward.  He indicated that he 
was found to have high blood sugar four times in service and 
that he had three blackout spells in service.  He said that 
he was never told during service that his condition would 
limit deployment or assignment.  The veteran's spouse 
testified as to the veteran's blackout spells and said that 
the veteran had been advised to stay on a diet restricted in 
fatty foods, sodium and carbohydrates.  She said that in the 
1970s or 1980s, the veteran was seen for a diabetic coma in 
Manhattan, Kansas.  Upon further questioning, the veteran and 
his spouse were uncertain as to the date and location of the 
described diabetic coma.  



Analysis

Service connection for diabetes mellitus was denied by the RO 
in February 1992.  The denial was not appealed and became 
final.  The RO has concluded, and the Board concurs, that 
since that time evidence in the form of hearing testimony and 
records of treatment have been received which were not 
previously submitted to agency decisionmakers which bear 
directly and substantially upon the matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for diabetes mellitus is 
reopened.  38 C.F.R. § 3.156(a).  The Board makes this 
determination with an emphasis on completeness of the record 
rather than whether the outcome of the claim would be 
different in light of the new evidence.  Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of the claim.  
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. at 93.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Diabetes mellitus will be considered to have been incurred in 
service if manifest to a compensable degree within one year 
of separation from service, even though there is no evidence 
of such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.  

Although urinalyses in service in September and October 1967 
were positive for sugar, only nonspecific urethritis was then 
diagnosed; diabetes mellitus was not diagnosed.  Moreover, 
urinalyses both before and after these findings were 
uniformly negative for any showing of sugar in the veteran's 
urine.  The mere presence on two occasions of glucose in the 
urine, especially while the veteran was being treated for a 
genitourinary disorder, is insufficient to identify the 
disease entity in service as diabetes mellitus.  See 
38 C.F.R. § 3.303(b).  

The claim for service connection for diabetes mellitus is not 
well grounded because diabetes mellitus was not diagnosed 
during service, or shown to a degree of at least ten percent 
within one year of the veteran's discharge from service, and 
there is no medical "nexus" evidence of a link between his 
currently diagnosed diabetes mellitus and any findings 
possibly indicative of diabetes mellitus in service.  Caluza; 
Epps.  The earliest actual diagnosis of diabetes mellitus is 
not shown until November 1987, more than a dozen years 
following the veteran's separation from active service.  
Accordingly, the claim for service connection for diabetes 
mellitus must be denied.  Id.  

The Board acknowledges the veteran's assertion in an August 
1991 written statement that his diabetes mellitus is a 
lifelong condition that was permanently aggravated by 
inadequate treatment of inservice episodes of high blood 
sugar.  A competent medical opinion to this effect would be 
required to well ground the veteran's claim.  The veteran, as 
a lay person, is not competent to provide medical opinions, 
and his assertions as to medical diagnosis or causation 
cannot constitute evidence of a well-grounded claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit.  

The Board also acknowledges the veteran's assertion in a 
written statement received in July 1998 that a VA physician 
told him that inservice problems with high blood sugar were 
an indication of underlying problems.  The Board notes, 
however, that a statement about what a doctor told a lay 
claimant does not constitute the required medical evidence 
for a well-grounded claim.  See Franzen v. Brown, 9 Vet. App. 
235, 238 (1996).  

The Board further acknowledges the veteran's contention that 
there should be service medical records which reflect 
treatment for high blood sugar.  The Board notes that the RO 
made multiple attempts to obtain all of the veteran's service 
medical records.  At one point in 1987, the service medical 
records for the period from June 1965 to June 1969 had not 
been associated with the claims file.  However, after several 
attempts, the RO was successful in obtaining these records.  
The Board finds that further attempts to locate additional 
service medical records would likely be futile and that a 
remand for this purpose is not warranted.  


ORDER

Service connection for diabetes mellitus is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 



